DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2-21-15
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations

June 17, 1998
Dear State Medicaid Director:
We are planning to add a new Medicaid feature to the Health Care Financing Administration (HCFA)
Home Page that may be of interest to you. States soon will have Internet access to summary
information of the different types of Medicaid Eligibility Quality Control (MEQC) programs
operated by States nationwide. HCFA’s Website (http://www.hcfa.gov) will contain a description of
MEQC projects such as focused studies, special reviews, or program surveys conducted by States
under either a pilot or a section 1115 waiver. We believe this information will be a valuable resource
for States and other parties interested in the innovative methods many States are using to reduce
erroneous expenditures and to improve the administration of their Medicaid program. We also hope
it will foster better communication as States exchange project information and experiences obtained
from operation alternative MEQC programs.
Maintaining the accuracy and timeliness of project information is essential to make this Website
successful. To that end, I have asked Denny Sexton from HCFA’s Seattle Regional Office to
periodically contact the MEQC managers in those States with alternative MEQC programs. Denny is
the project officer for this activity and is being assisted by staff from the National Association for
Program Information and Performance Measurement (formerly the National Association of Human
Services Quality Control Directors). One of them will be calling your MEQC managers in the near
future. I would appreciate your support of this effort to provide this new service.
We will notify all States when this information is available and will encourage you to visit our
Website at this time. Thank you.
Sincerely
/s/
Sally K. Richardson
Director

Page 2-State Medicaid Director
cc:
All HCFA Regional Administrators
All HCFA Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
American Public Welfare Association
Joy Wilson
National Conference of State Legislatures
Jennifer Baxendell
National Governor’s Association

Page 3-State Medicaid Directors
bcc:
CMSO Senior Staff
HCFA Press Office
FASF2:JREICHERT:SPITTS:CN:980421-0099:04/21/98

